Citation Nr: 0609980	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include chondromalacia of the patella, knee 
strain and degenerative arthritis.  

2.  Entitlement to service connection for lumbar muscle 
strain.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO), which denied service connection for 
chondromalacia of the right knee and lumbar muscle strain, 
and granted service connection for hemorrhoids, evaluated as 
noncompensable.  

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has lumbar muscle strain.

2.  The competent medical evidence does not show that the 
veteran's hemorrhoids result in any symptoms or findings.  


CONCLUSIONS OF LAW

1.  Service connection for lumbar muscle strain is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001; a rating 
decisions in April 2002; a statement of the case in September 
2003; and a supplemental statement of the case in July 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, __ 
Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, 
VA has satisfied its duty to notify the appellant.

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
attempted to conduct a hearing before the Board in May 2005, 
but the veteran failed to report.  While VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  VA has satisfied both the notice and 
duty to assist provisions of the law.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to service connection for lumbar muscle strain

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for lumbar muscle 
strain.  Simply put, post-service VA and private medical 
records are negative for findings or diagnoses of the claimed 
disability for which the veteran may be service-connected.

The veteran was informed in an October 2001 letter from the 
RO of the need to submit evidence demonstrating the presence 
of a current lumbar spine disability.  No such evidence has 
been submitted.  The service medical records show treatment 
on one occasion for a pulled muscle in the back.  However, 
the service medical evidence does not show the presence of 
any chronic disability during service.

The Board recognizes the veteran's own assertions that he has 
lumbar muscle strain.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that he now has a 
condition that may be diagnosed as lumbar muscle strain.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's review 
of the record in this case shows no competent evidence of a 
present lumbar spine disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application and 
service connection for lumbar muscle strain must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to an initial compensable evaluation for 
hemorrhoids  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When the veteran initiated this appeal, he was appealing the 
original assignment of a disability evaluation following an 
award of service connection.  Thus, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides that mild or moderate 
hemorrhoids warrant a noncompensable rating and large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  Diagnostic Code 7336.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased initial evaluation for 
hemorrhoids.  The competent medical evidence is negative for 
any indication that the veteran's hemorrhoids are large or 
thrombotic, or irreducible with excessive redundant tissue.  
The report of a January 2003 VA examination notes that the 
veteran had no internal hemorrhoids, bleeding or current 
treatment.  The final diagnosis was hemorrhoids, not active 
at this time.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as one addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's assertions do not 
constitute competent medical evidence that his service-
connected hemorrhoids warrant the claimed initial compensable 
evaluation.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application and 
the claim for an increased initial rating for hemorrhoids 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for lumbar muscle strain is denied.

An initial compensable evaluation for hemorrhoids is denied.



REMAND

The veteran's service medical records demonstrate treatment 
and diagnosis of right knee chondromalacia.  An October 2002 
private medical opinion diagnoses the veteran with 
degenerative joint disease of the right knee, related to the 
veteran's service.  VA medical records dated in January 2003 
and February 2004 provide a diagnosis of right knee strain 
and interpret right knee radiologic findings as degenerative 
joint disease, respectively.  

In light of the foregoing, the veteran's claim for service 
connection for a right knee condition requires a medical 
opinion as to the relationship, if any, between the veteran's 
in-service findings and current diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any right knee condition that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
condition of the right knee is causally 
related to his in-service treatment and 
diagnosis of chondromalacia.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Readjudicate the veteran's claim for 
service connection for a right knee 
condition, to include chondromalacia of 
the patella, knee strain and degenerative 
arthritis.  If any part of the decision 
is adverse to the veteran, he and his 
representative should be provided an 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


